UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6464


UNITED STATES OF AMERICA,

                       Plaintiff - Appellee,

          v.

ALBERT MCCOY MERCER,

                       Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Arenda Wright Allen, District
Judge. (2:01-cr-00062-AWA-1)


Submitted:   May 24, 2012                       Decided:   May 31, 2012


Before MOTZ and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Albert McCoy Mercer, Appellant Pro Se. James Ashford Metcalfe,
Assistant  United   States  Attorney, Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Albert McCoy Mercer appeals the district court’s order

denying his motions for reduction of sentence under 18 U.S.C.

§ 3582(c)(2)    (2006).        We    review       for   abuse    of   discretion      a

district court’s decision on whether to reduce a sentence under

§ 3582(c)(2)    and   review    de    novo    a    court’s      conclusion     on   the

scope of its legal authority under § 3582(c).                    United States v.

Munn, 595 F.3d 183, 186 (4th Cir. 2010).

           Section 3582(c)(2) is inapplicable to Mercer because

he was not sentenced “based on a sentencing range” that was

subsequently lowered by the United States Sentencing Commission.

Rather, as the district court correctly found, he was sentenced

to   the   mandatory     statutory      minimum         term     of   imprisonment.

Mercer’s sentence was therefore not subject to reduction under

§ 3582(c)(2).    Id. at 187 (“[A] defendant who was convicted of a

[cocaine base] offense but sentenced pursuant to a mandatory

statutory minimum sentence is ineligible for a reduction under

§ 3582(c)(2).”).       Further, Mercer’s assertion of errors in the

original sentencing proceeding should have been raised on direct

appeal or in a motion to vacate under 28 U.S.C.A. § 2255 (West

Supp.   2011)   and   does   not     provide       a    basis   for   relief    under

§ 3582(c)(2).    United States v. Torres-Aquino, 334 F.3d 939, 941

(10th Cir. 2003).



                                        2
           Accordingly, we affirm the district court’s order.       We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              AFFIRMED




                                    3